Citation Nr: 0120655	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-21 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
February 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) September 1999 rating decision 
which denied service connection for PTSD.

A review of the record indicates that service connection for 
PTSD was previously denied by RO rating decisions in July 
1993 and December 1998, but no timely appeal from either 
decision was filed.  Both decisions therefore are final and 
are not subject to revision on the same factual basis.  They 
may, however, be reopened with the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  As the December 1998 RO 
decision, essentially declining to reopen the claim of 
service connection for PTSD, constitutes the most recent 
final decision with regard to that claim, it must be 
determined whether new and material evidence has been 
submitted since that decision.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  

By rating decision in January 2001, the RO denied the 
veteran's claim for a VA nonservice-connected disability 
pension, and a timely notice of disagreement relative to that 
matter was received in April 2001.  A statement of the case 
addressing the claim of entitlement to nonservice-connected 
disability pension benefits was issued in May 2001, but a 
substantive appeal has not been filed by or on behalf of the 
veteran to date.  38 U.S.C.A. § 7105 (West 1991). 


REMAND

In his October 2000 substantive appeal, the veteran requested 
a Travel Board hearing, but by written correspondence 
received at the RO in November 2000, he indicated his desire 
to have a video conference hearing before a Member of the 
Board in lieu of a Travel Board hearing.  By May 9, 2001 
letter mailed to his address of record, he was scheduled to 
appear at a video hearing on June 14, 2001.  

By May 11, 2001 letter, the RO informed the veteran that his 
video hearing had to be postponed because his accredited 
representative was unable to attend the hearing scheduled for 
June 14, 2001; he was informed that the hearing would be 
rescheduled for July 13 or 14, 2001.

By June 8, 2001 letter mailed to veteran's address of record, 
the RO informed him that the requested video conference 
hearing would be conducted on July 9, 2001.

In an August 3, 2001 letter to the Board, the veteran's 
national representative indicated that the video hearing, 
scheduled for July 9, 2001, did not take place as the claims 
file was unavailable at the Houston RO on that date; thus, 
the veteran did not appear for the hearing, and he requested 
that the hearing be rescheduled.  Therefore, another video 
hearing should be scheduled as requested.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.700 (2000).

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
law, redefining the obligations of VA with respect to the 
duty to assist and enhancing the duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in law is applicable to 
all claims filed on or after the date of enactment of VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), are 
satisfied.

2.  In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a video conference hearing 
before a member of the Board, according 
to his request.  All communication with 
the veteran regarding the scheduling of 
a hearing should be documented in the 
claims folder.

3.  After undertaking any additional 
development deemed essential to that 
specified above, the RO should review 
the record and readjudicate the 
veteran's application to reopen the 
claim of service connection for PTSD in 
light of the last final rating decision 
in December 1998.

4.  The RO should review the development 
requested above to ensure compliance 
with this remand.  If any development 
requested is not accomplished, remedial 
action should be taken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


